Case: 12-51298       Document: 00512411300         Page: 1     Date Filed: 10/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 17, 2013
                                     No. 12-51298
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

ADAM DANIEL SHEPHERD,

                                                  Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:12-CR-643-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Adam Daniel Shepherd was convicted of one charge of failing to register
as a sex offender and was sentenced to serve 24 months in prison and 30 years
on supervised release. In this appeal, he challenges only the term of supervised
release, arguing that it is unreasonable and amounts to plain error because it is
more than needed to achieve the sentencing goals of 18 U.S.C. § 3553(a) and
because the district court failed to properly weigh his prior offenses, the abuse
he suffered as a child, and his ignorance concerning his obligation to register.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51298     Document: 00512411300     Page: 2   Date Filed: 10/17/2013

                                  No. 12-51298

Under Shepherd’s view, the 30-year term of supervised release exaggerates the
severity of his offenses and the danger he presents to the public.
      As Shepherd acknowledges, his failure to raise his reasonableness
challenge in the district court results in application of the plain error standard
in this appeal. See United States v. Allison, 447 F.3d 402, 405 (5th Cir. 2006).
Under this standard, one must show a clear or obvious error that affected his
substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). This
court has discretion to correct a plain error but will do so only if it seriously
affects the fairness, integrity, or public reputation of the proceedings. See id.
      The record reflects that the district court properly considered the nature
and circumstances of the offense as well as Shepherd’s history and
characteristics in determining his sentence.      See § 3553(a).     There is no
indication that the district court failed to account for a sentencing factor that
should have been accorded substantial weight, gave substantial weight to an
“irrelevant or improper factor,” or made “a clear error of judgment in balancing
[the] sentencing factors.” See United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
2009). Shepherd’s arguments amount to no more than a disagreement with the
district court’s weighing of the pertinent factors and the propriety of the
sentence imposed, which does not suffice to show error, plain or otherwise, in
connection with his sentence. See United States v. Ruiz, 621 F.3d 390, 398 (5th
Cir. 2010).
      AFFIRMED.




                                        2